DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 05/21/2021.
	 
	Claims 1, 8, and 15 are amended; claims 2, 4, 9, 11, 16, and 18 are cancelled; claims 3, 5-7, 10, 12-14, 17, 19, and 20 are unchanged; and claim 21-26 are added; therefore, claims 1, 3, 5-8, 10, 12-15, 17, and 19-26 remain presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form.
	 
In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 101 abstract idea are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
This application is a continuation-in-part that claims the benefit of copending U.S. Pat. App. No. 15/941,892 filed on 03/30/2018.


Allowance
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “identifying a link between a first node and a secondary node in a network of a transaction account issuer, wherein the first node and the secondary node are clients of the transaction account issuer; classifying the link, wherein the classification indicates a type of relationship existing between the first node and the secondary node in the network, wherein the relationship comprises at least one of a customer to customer relationship, a business to customer relationship, or a business to business relationship; calculating a confidence score for the classification of the link between the first node and the secondary node; displaying the first node, the secondary node, and the link in an entity graph for the first node, wherein the link is represented as an edge between the first node and the secondary node in the entity graph, wherein a visual depiction of the edge is based on the confidence score for the link represented by the edge; selecting, based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action; determining, based on an analysis of the first node in isolation, a parameter for the action; calculating a 
The prior arts (Kidder, Marshall, and Chung references) teach the generating and/or utilizing of entity graphs and determining actions/activities based on the entity graphs, but do not disclose visualizing and navigating the entity graphs in a user interface to select and modify actions much less the loan/credit actions for transaction accounts as claimed. 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165